                         Case 20-13150-LMI   Doc 8     Filed 03/13/20    Page 1 of 1
Form CGFCRD8 (4/29/19)

                               United States Bankruptcy Court
                                     Southern District of Florida
                                       www.flsb.uscourts.gov
                                                                                Case Number: 20−13150−LMI
                                                                                Chapter: 13

In re:
Maricela Elizabeth Bryant
890 Westward DR
Miami, FL 33166

SSN: xxx−xx−8118


                               NOTICE OF EVIDENTIARY HEARING


NOTICE IS HEREBY GIVEN THAT AN EVIDENTIARY HEARING will be held on March 30, 2020 at
10:30 AM, at the following location:

C. Clyde Atkins U.S. Courthouse, 301 North Miami Avenue, Courtroom 8, Miami, FL 33128

to consider the following:

Emergency Motion to Impose Automatic Stay Filed by Debtor Maricela Elizabeth Bryant (Corona,
Ricardo) (7)

THE MOVANT (OR MOVANT'S COUNSEL if represented by an attorney) SHALL SERVE A COPY OF
THIS NOTICE OF HEARING and, unless previously served, the above−described pleading on all required
parties within the time frames required by the Bankruptcy Rules, Local Rules, or orders of the Court, and
shall file a certificate of service as required under Local Rules 2002−1(F) and 9073−1(B). Any party
who fails to properly serve any pleadings or other paper may be denied the opportunity to be heard
thereon.

PLEASE NOTE: Photo identification is required to gain entrance to all federal courthouse facilities.
Electronic devices, including but not limited to cameras, cellular phones (including those with cameras),
iPads, tablets, pagers, personal data assistants (PDA), laptop computers, radios, tape−recorders, etc., are
not permitted in the courtroom, chambers or other environs of this court. These restrictions (except for
cameras not integrated into a cell phone device) do not apply to attorneys with a valid Florida Bar
identification card, attorneys who have been authorized to appear by pro hac vice order and witnesses
subpoenaed to appear in a specific case. No one is permitted to bring a camera or other prohibited
electronic device into a federal courthouse facility except with a written order signed by a judge
and verified by the United States Marshal's Service. See Local Rule 5072−2.


Dated: 3/13/20                                        CLERK OF COURT
                                                      By: Noemi Sanabria
                                                      Courtroom Deputy
